


110 HR 6722 IH: To amend the Internal Revenue Code of 1986 to limit the

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6722
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Blumenauer (for
			 himself, Mr. Murtha,
			 Mr. Sam Johnson of Texas, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit the
		  application of tax exempt bond financing relating to newly included counties in
		  the Gulf Opportunity Zone to property, neither the acquisition of which
		  occurred, nor the construction, reconstruction, or renovations began, prior to
		  the enactment of the Housing Assistance Tax Act of 2008.
	
	
		1.Tax exempt bond financing
			 relating to newly included counties in GO Zone limited to acquisitions, etc.,
			 occurring after enactment of Housing Assistance Tax Act of 2008
			(a)In
			 generalParagraph (8) of
			 section 1400N(a) of the Internal Revenue Code of 1986 (as added by the Housing
			 Assistance Tax Act of 2008) is amended by inserting before the period at the
			 end the following: , but only with respect to property for which neither
			 the acquisition occurred, or the construction, reconstruction, or renovation
			 was begun, before the date of the enactment of the Housing Assistance Tax Act
			 of 2008.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the provisions of the
			 Housing Assistance Tax Act of 2008 to which it relates.
			
